DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Applicant argues that the Combination of Anand and Kaneriya fails to the recited elements of independent claim 1. Examiner respectfully disagrees. Anand teaches a topology of data plane nodes that is maintained at a SDN controller, and when adjacent data plane nodes are homed to different clusters (e.g., due to evenly distributing workloads among clusters without considering underlying data plane node topology), topology maintenance creates extra inter-cluster traffic.
Applicant argues that Kaneriya explicitly contradicts the element in claim 1 requiring that "plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN. Examiner respectfully disagrees. Kaneriya teaches in ¶9, that the controller determines the destination network switch by constructing and transmitting an Address Resolution Protocol (ARP) broadcast message to the one or more network switches within the second network and receiving an ARP response from the destination network switch. The destination network switch is configured to respond to the ARP request without the ARP traffic in the SDN.
Applicant argues that Magret does not teach the elements of claim 2 “The system of claim 1, wherein the destination host comprises a modified communication stack to disregard the original MAC address”. Examiner respectfully disagrees. Magret teaches in ¶57, the stack address that is only changed when there is a command received (not shown) by the stack manager forcing it to change the stack address to the new stack address based on the local MAC address of the currently functioning primary master), thereby disregarding the original MAC address.
Applicant argues that Kaneriya does not teach  "the controller provides the MAC address of the destination host to the at least one of the plurality of network devices in the data plane.". Examiner respectfully disagrees. Kaneriya teaches in ¶58, SDN controller 202 sends an Address Resolution Protocol (ARP) broadcast to all SDN switches 350. Upon receiving the ARP broadcast, the SDN controller 202 identifies the particular IP address, MAC address, SDN switch 350 ID, etc. to which the packet is to be routed. Identifying the particular MAC address provides the MAC address of the destination host to the network device in the data plane to which the packet is to be routed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US 20150117216 A1) in view of Kaneriya (US 20150117451 A1).
Regarding Claim 1, 11

Anand teaches:

A system to eliminate address resolution protocol ("ARP") traffic in a software-defined network ("SDN"), the system comprising: a controller in a control plane of the SDN (¶39-44 topology of data plane nodes is maintained at a SDN controller, and when adjacent data plane nodes are homed 
to different clusters, routing protocols, address resolution protocol (ARP), inter-cluster traffic): 

and comprising: a traffic routing subsystem to: generate a plurality of communication flows (¶35 When data plane node C receives a packet associated with a new flow (a traffic routing subsystem), it does not know where to forward the packet.  Thus it sends the packet to its managing SDN controller (SDN controller 210 in this example).  SDN controller 210 receives the packet, and it programs a new flow entry based on its associated prefix and dynamic next-hop (generating a plurality of communication flows).  It then sends the new flow entry to data plane node C. Data plane node C then forwards the packet according to the new flow entry); and 
program a plurality of network devices in a data plane based on the plurality of communication flows (¶33 The main task of data plane nodes A-G is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables programmed by the one or more SDN controllers, Each flow entry contains a set of actions (program the plurality of network devices) such as forwarding packets (communication flows) to a given port), For the first packet in a new flow, the forwarding element often forwards the packet to the network controller to trigger the new flow being programmed and new dynamic next-hop route being set); and 

a communication flow subsystem in communication with a data plane (¶32 fig. 2 SDN system (communication flow subsystem) SDN system 200 contains a number of data plane nodes A-G and SDN controller 210.  Data plane nodes A-G and SDN controller 210 may be implemented in compliance with a SDN 
standard such as the OpenFlow standards¶33 packets within the data plane nodes); and 

a plurality of network devices in the data plane (¶33 packets within the data plane nodes, fig 2 nodes A-G (plurality of devices within the data plane) is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables), 

each of the plurality of network devices comprising: a communication subsystem in communication with at least one other network device in the data plane, the communication subsystem to: receive at least a portion of the plurality of communication flows from the communication flow subsystem (¶35 When data plane node C receives a packet associated with a new flow (communication subsystem), it does not know where to forward the packet.  Thus it sends the packet to its managing SDN controller (SDN controller 210 in this example).  SDN controller 210 receives the packet, and it programs a new flow entry based on its associated prefix and dynamic next-hop (generating a plurality of communication flows).  It then sends the new flow entry to data plane node C. Data plane node C then forwards the packet according to the new flow entry ¶33 packets within the data plane nodes, fig 2 nodes A-G (plurality of devices within the data plane) is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables); 

receive a packet from a transmitting host in communication with the data plane (¶35 data plane node C receives a packet associated with a new flow (from a transmitting host), ¶33 main task of data plane nodes A-G is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables programmed by the one or more SDN controllers); 

Anand does not teach:

determine a destination host specified in the packet without reliance on an original media access control ("MAC") address in the packet; and 

route the packet to the destination host; wherein the plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN.

Kaneriya teaches:

determine a destination host specified in the packet without reliance on an original media access control ("MAC") address in the packet (¶7-8 a method for transmitting data from a first network to a second network includes populating the packet routing table with one or more nodes comprised within the first network; populating the packet flow table with one or more switches comprised within the second network; transmitting a packet from an originating network node to the connecting device; querying, with the connecting device, the packet flow table to determine a destination network switch; and transmitting the packet from the connecting device to the destination network switch); and 

route the packet to the destination host (¶8 transmit the packet from the connecting device to the destination network switch).

wherein the plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN (¶9 the controller determines the destination network switch by constructing and transmitting an Address Resolution Protocol (ARP) broadcast message to the one or more network switches within the second network and receiving an ARP response from the destination network switch).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Kaneriya in order to communicate between a first network and a second network includes a first network a second network and a connecting device connected to the first network and second network (Kaneriya ¶6).


Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Kaneriya as applied to claim 1 above, and further in view of Magret (US 20060146697 A1).
Regarding Claim 2, 12

Anand-Kaneriya teaches:

The system of claim 1.

Anand-Kaneriya does not teach:

The system of claim 1, wherein the destination host comprises a modified communication stack to disregard the original MAC address

Magret teaches:

The system of claim 1, wherein the destination host comprises a modified communication stack to disregard the original MAC address (¶57 the stack address is only changed when there is a command received (not shown) by the stack manager forcing it to change the stack address to the new stack address based on the local MAC address of the currently functioning primary master). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Magret when a failover occurs, the secondary starts functioning as the new primary master and the stack address is also accordingly changed, for example, to M2, i.e., the new primary master's MAC address (Magret ¶6).



Claims 3, 5, 6, 7, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Kaneriya as applied to claim 1 above, and further in view of Merchant (US 20150124817 A1).
Regarding Claim 3, 13

Anand-Kaneriya teaches:

The system of claim 1.

Anand-Saraiya does not teach:

The system of claim 1, wherein a MAC address data field in the packet is repurposed to communicate another type of information.

Merchant teaches:

The system of claim 1, wherein a MAC address data field in the packet is repurposed to communicate another type of information (¶8 The host on the local subnet having the IP address in question signals that it is the correct destination host through an ARP response packet it prepares by modifying the target MAC address field of the ARP packet with it's own MAC address (repurposed to communicate another type of information))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).






Regarding Claim 5, 15

Anand-Kaneriya -Merchant teaches:

The system of claim 1.

Merchant teaches:

The system of claim 1, wherein the communication subsystem generates a modified MAC address and substitutes the modified MAC address for the original MAC address in the packet (¶8 local subnet (subsystem), The host on the local subnet having the IP address in question signals that it is the correct destination host through an ARP response packet it prepares by modifying the target MAC address field of the ARP packet with its own MAC address (substitutes the modified MAC address for the original MAC address in the packet))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).


Regarding Claim 6, 16

Anand-Kaneriya -Merchant teaches:

The system of claim 5.





Merchant teaches:

The system of claim 5, wherein the modified MAC address comprises a MAC address of the destination host (¶8 determine the MAC address of the destination host, The host on the local subnet having the IP address in question signals that it is the correct destination host through an ARP response packet it prepares by modifying the target MAC address field of the ARP packet with its own MAC address,)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).
Regarding Claim 7, 17

Anand-Kaneriya -Merchant teaches:

The system of claim 5.

Kaneriya teaches:

The system of claim 5, wherein the controller provides the MAC address of the destination host to the at least one of the plurality of network devices in the data plane (¶58 SDN controller 202 sends an Address Resolution Protocol (ARP) broadcast to all SDN switches 350. Upon receiving the ARP broadcast, the SDN controller 202 identifies the particular IP address, MAC address, SDN switch 350 ID, etc. to which the packet is to be routed). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Kaneriya in order to communicate between a first network and a second network includes a first network a second network and a connecting device connected to the first network and second network (Kaneriya ¶6).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Kaneriya -Merchant as applied to claim 3 above, and further in view of Neilson (US 20050018643 A1).
Regarding Claim 4, 14

Anand-Kaneriya -Merchant does not teach:

The system of claim 3, wherein the MAC address data field in the packet is repurposed to represent one of a message type and a message priority.

Neilson teaches:

The system of claim 3, wherein the MAC address data field in the packet is repurposed to represent one of a message type and a message priority (¶85 message type bit in the MAC address field will be set to 0 to distinguish this message). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya -Merchant in light of Neilson in order to provide an apparatus and methods for wireless communication between multiple devices of a process control system (Neilson ¶6).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Kaneriya as applied to claim 1 above, and further in view of Jiang (US 20170310641 A1).

Regarding Claim 8, 18

Anand-Kaneriya does not teach:

The system of claim 1, wherein at least one of the plurality of network devices blocks ARP traffic.





Jiang teaches:

The system of claim 1, wherein at least one of the plurality of network devices blocks ARP traffic (¶7 ARP filtering, which can block an ARP packet with a designated IP address from interchanging between two data centers).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Jiang in order for the ARP packet of the gateway not be forwarded across data centers so that the hosts in a data center should always use the gateway that is located in the same data center as their default gateway (Jiang ¶7)

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Kaneriya as applied to claim 1 above, and further in view of Chanda (US 20170093618 A1).
Regarding Claim 9, 19

Anand-Kaneriya does not teach:

The system of claim 1, wherein the original MAC address comprises one of a fixed value and a random value.

Chanda teaches:

The system of claim 1, wherein the original MAC address comprises one of a fixed value and a random value (¶14 PMAC value in the source MAC address of the ARP request packet). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Chanda in order to generate an address resolution protocol (ARP) query in order to learn the destination MAC address (Chanda ¶13).





Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Kaneriya as applied to claim 1 above, and further in view of Smith (US 20170026292 A1).

Regarding Claim 10, 20

Anand-Kaneriya does not teach:

The system of claim 1, wherein at least one of the transmitting host and the destination host comprise a device in an electric power system.

Smith teaches:

The system of claim 1, wherein at least one of the transmitting host and the destination host comprise a device in an electric power system (¶11 SDN networking technologies offer a variety of advantages that are advantageous in electric power systems, ¶16 A logical communication 
link may encompass any number of physical links and forwarding elements used to make a connection between the communicating hosts). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Kaneriya in light of Smith in order to provide modern electric power distribution and transmission systems that may incorporate a variety of communication technologies that may be used to monitor and protect the system (Smith ¶10).












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445